Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, filed 7-8-2022, with respect to the art rejection of the claims have been fully considered and are persuasive.  The art rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-4 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to Claim 1 the prior art of record, taken alone or in combination, fails to disclose or render obvious measuring asymmetries between intensities of corresponding diffraction orders in an angle-resolved spectrum of a radiation beam diffracted from the pattern at a plurality of angles and a plurality of wavelengths substantially simultaneously to measure a property of the substrate, in combination with the rest of the limitations of the claim. 
Claims 2 & 3 are allowable based upon their dependency.
As to Claim 4 the prior art of record, taken alone or in combination, fails to disclose or render obvious placing a wavelength multiplexer between a radiation source and a substrate and placing a wavelength demultiplexer between the substrate and a detector located in a pupil plane of a high numerical aperture lens, in combination with the rest of the limitations of the claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2886
July 16, 2022


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886